Exhibit 16.1 April 16, 2014 Securities and Exchange Commission treet NE Washington, DC 20549 We have read the statements that we understand Marathon Patent Group,Inc. (the “Registrant” or the “Company”) will include under Item 4.01 of the Form 8-K report it will file regarding the change in independent registered public accounting firms. We agree with such statements regarding our firm. Respectfully submitted, /s/ KBL, LLP KBL, LLP New York, NY 114 West 47th St., 19th Floor, Suite 1900, New York, NY 10036 212-785-9700
